DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: a micromechanical z-axis gyroscope wherein the oscillation of the first and second proof mass pairs is synchronized by a substantially circular synchronization element which is located closer to the gyroscope center point than the first and second proof mass pairs, wherein the substantially circular synchronization element is centered at the gyroscope center point and comprises four first attachment points, and each first attachment point is located at a point where the substantially circular synchronization element crosses the first or the second axis, and each proof mass is attached to the nearest first attachment point on the substantially circular synchronization element, and wherein the substantially circular synchronization element also comprises two or more second attachment points, and a substantially linear suspender extends tangentially from each second attachment point to an anchor point, in combination with all other limitations of independent claim 1, is not disclosed, taught, suggested, nor otherwise rendered as obvious in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


RODNEY T. FRANK
Examiner
Art Unit 2861



April 8, 2021

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861